This is an appeal from those portions of the decree of the Prerogative Court affirming allowances of executor's commissions of $5,399.47 on a corpus amounting to $153,911.85 and proctors' fees of $4,500 made in the Essex County Orphans Court.
The estate consisted largely of cash and stock in a company in which the testator was the president and which was held by him subject to an agreement with the other stockholders for its sale either to the survivors or to the company, at book value. Three months after the executor qualified it received the sale price for this stock.
An examination of the facts discloses little difficulty in the administration of the estate. As said by the Vice-Ordinary, it was "in general a simple matter * * *." The allowance made to the executor was a corpus commission of three and one-half per cent. whereas the legislature has fixed five per cent. as the maximum rate even for the most difficult administration where thecorpus receipts exceed $50,000. R.S. 3:11-2. *Page 528 
We conclude that commissions of $3,500, or slightly less than two and one-half per cent. of corpus, will amply compensate the executor for the pain, trouble and risk involved in settling this estate (R.S. 3:11-1), and that a counsel fee of $3,500 to the proctors is reasonable compensation for the legal services rendered.
Let the decree be modified in accordance with this opinion.
For affirmance — DONGES, WELLS, RAFFERTY, JJ. 3.
For modification — THE CHIEF-JUSTICE, PARKER, BODINE, HEHER, PERSKIE, OLIPHANT, DILL, FREUND, McGEEHAN, JJ. 9. *Page 529